Citation Nr: 1210306	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-20 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back (lumbar spine) disorder.  

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for anxiety.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for retropatellar pain syndrome, left knee, claimed as bilateral knee pain.

6.  Entitlement to service connection for residuals of pneumonia, scarred lungs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1986 to June 1994, and from January 2005 to March 2006, including service in Afghanistan in support of Operation Enduring Freedom.  She also served in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned at a September 2010 Board hearing.  A transcript of this hearing has been associated with the claims file.

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In September 2009, prior to the promulgation of a decision in the appeal, the Veteran notified VA that she wished to withdraw her appeal on the claims of service connection for migraine headaches; anxiety; depression; retropatellar pain syndrome, left knee, claimed as bilateral knee pain; and residuals of pneumonia, scarred lungs.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to service connection for migraine headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to service connection for anxiety.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to service connection for depression.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to service connection for retropatellar pain syndrome, left knee, claimed as bilateral knee pain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to service connection for residuals of pneumonia, scarred lungs.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  

Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  In the present case, the Veteran, who is the appellant, submitted a VA Form 9 (substantive appeal) in September 2009, which expresses her desire to continue her appeal only as to the issue of entitlement to service connection for a lumbar spine disorder.  This VA Form 9 acts as a withdrawal of her appeals on the claims of entitlement to service connection for migraine headaches; anxiety; depression; retropatellar pain syndrome, left knee, claimed as bilateral knee pain; and residuals of pneumonia, scarred lungs.  

Therefore, with regard to these issues, there remains no allegation of errors of fact or law for appellate consideration, and as such, they are dismissed.


ORDER

The appeal on the issue of entitlement to service connection for migraine headaches is dismissed.

The appeal on the issue of entitlement to service connection for anxiety is dismissed.

The appeal on the issue of entitlement to service connection for depression is dismissed.

The appeal on the issue of entitlement to service connection for retropatellar pain syndrome, left knee, claimed as bilateral knee pain, is dismissed.

The appeal on the issue of entitlement to service connection for residuals of pneumonia, scarred lungs, is dismissed.

REMAND

After a careful review of the record, the Board finds that further development is necessary regarding the claim of entitlement to service connection for a lumbar spine disorder.  

By way of background, the Veteran contends that her current low back disorder is due to a fall she suffered during service in Afghanistan.  Her service treatment records (STRs) confirm that she was treated in January 2006 for a backache after sliding down uneven ground in Afghanistan, which caused her to hit her left lower back and shoulder with her gear, although pain did not start until the next day.  This evidence affirmatively establishes that she had a low back injury during service.  

Moreover, a post-service, private (non-VA) magnetic resonance imaging scan (MRI), which was performed in June 2008, approximately two years after her service separation, showed some disc herniation at L4-5.  Thus, a present disability is established.  

These facts are not in dispute.  Rather, the central issue in this case concerns whether the current low back disorder, presently manifested by disc herniation at L4-5, is due to the fall in Afghanistan in January 2006.  On this question, the record before the Board is inadequate at present to decide the issue.  

In particular, the pertinent evidence includes the Veteran's own statements asserting that she has had ongoing low back pain since the injury.  The Board finds that her assertions are competent and credible evidence of such symptomatology.  See Dalton, 21 Vet. App. at 36; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the question of whether her ongoing low back pain is due to the fall in service is a complex medical question not capable of lay observation, and it is not otherwise the type of medical question for which lay evidence is competent evidence.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

To address the medical questions raised by the case, the Veteran underwent a VA examination in June 2009.  Based on the examination results, the VA examiner opined that the Veteran's current low back disorder is less likely as not caused by or a result of her low back pain during service.  He reasoned that there was no documentation of the Veteran being seen for two years after the injury, and the contemporaneous X-rays in 2006 were normal.  He also found significant that she was seen at VA in May 2006, but did not mention problems or chronic back pain at that time.  Consequently, the VA examiner found it "difficult to connect the incident of the fall to the current herniated disc."  The VA examiner qualified that if the Veteran could provide evidence of care from February 2006 through May 2008, the opinion may be different.  

The Board finds, based on this record, that remand is necessary for two reasons.  

First, the record indicates that there are outstanding service treatment records that should be obtained.  Specifically, the June 2009 VA examiner relied on the results of an X-ray performed on January 25, 2006, at Landstuhl Regional Medical Center (RMC), Germany, but a copy of the X-ray report itself is not associated with the claims file.  Likewise, the X-ray films themselves are outstanding.  

In this regard, the Board notes that the Veteran's claims file currently includes several copies of her private, post-service treatment records.  A cover letter to one copy of these private records includes a handwritten notation by the RO reading: "Found in wrong claim[s] file on 12-31[0]7."  This notation raises the inference that other records from the Veteran's claims file may have been similarly misplaced.  

With this background in mind, the Board finds that remand is necessary to attempt to obtain a copy of the outstanding hospitalization records from the Landstuhl RMC, including the January 25, 2006 X-ray report and films, which were cited by the June 2009 VA examiner.  The AOJ should make direct inquiry to the Landstuhl RMC to attempt to obtain the hospital records, as it appears that the X-rays were taken while the Veteran was hospitalized there.  See 38 U.S.C.A. § 5103 (2011); 38 C.F.R. § 3.159(c) (2011).  

In addition to the outstanding service records, the Board finds that remand is necessary to afford the Veteran a new VA examination.  

Although she previously underwent a VA examination in June 2009, the Board finds that it is inadequate to decide the claim.  Most significantly, the VA examiner impermissibly relied on the lack of documented low back treatment after service as basis for reaching an unfavorable conclusion.  See, e.g., Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011) (explaining that an absence of evidence should not be considered substantive negative evidence).  The VA examiner found that if the Veteran could provide evidence of care from February 2006 through May 2008, his opinion may be different.  However, he did not explain why documented evidence of treatment for her symptoms was necessary to reach a different conclusion.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (explaining that having inadequate factual information upon which to base an opinion may be an adequate rationale if sufficiently explained).  

Correspondingly, it appears that the June 2009 VA examiner disregarded the Veteran's own credible and competent statements regarding the onset and continuity of her symptoms.  Again, no explanation is provided.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that a medical opinion was not adequate because the examiner did not indicate if she considered the Veteran's lay assertions of continuous symptomatology following service).  

Without an adequate rationale supporting the conclusions, the June 2009 VA examination is insufficiently probative to allow the Board to reach a fully informed decision in the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Because the evidence of record is otherwise inadequate to decide the claim, remand for a new VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").

Accordingly, the issue is REMANDED for the following action:

1.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many requests as are necessary to obtain all available inpatient hospitalization records from the Landstuhl Regional Medical Center (RMC), Germany, including, but not limited to a copy of a January 25, 2006 X-ray report and the associated films.

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

2.  After completing the above requested development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed low back disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a current low back disorder, if found, had its onset during service, became manifest within a one-year period following her discharge from service, or is otherwise causally related to any event of her active service, to particularly include the documented fall in Afghanistan in January 2006.  

For purposes of making this determination, the examiner should accept as true the Veteran's assertions that she has had continuous low back pain since the fall in Afghanistan in January 2006.  

It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service records showing treatment for low back complaints and the Veteran's own lay assertions, as indicated.  If the examiner determines that an opinion relating a current lumbar spine disorder to service would be speculative, s/he must clearly explain the reasons and rationale supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DONNIE R. HACHEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


